     Case: 1:17-cv-00377-JG Doc #: 275 Filed: 10/29/18 1 of 13. PageID #: 6284



                            IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO

DERRICK WHEATT and LAURESE                    )
GLOVER,                                       )       No. 1:17-CV-377 &
                                              )       No. 1:17-CV-611 (consolidated)
               Plaintiffs                     )
                                              )
       v.                                     )       Judge James S. Gwin
                                              )
CITY OF EAST CLEVELAND, et al.                )
                                              )
               Defendants.                    )

                       PLAINTIFFS’ MOTION IN LIMINE NO. 1:
            Barring Defendants from Calling Witnesses Not Timely Disclosed and
                 Barring All References to Documents Not Timely Disclosed

       Plaintiffs Derrick Wheatt, Laurese Glover, and Eugene Johnson, by and through their

attorneys, respectfully request that the Court grant their Motion in Limine, as follows:

                                  FACTUAL BACKGROUND

       On February 10, 1995, at around 5:50 p.m., Clifton Hudson was shot and killed across

from the post office on Strathmore Avenue in East Cleveland, Ohio. His murderer has never

been caught because police officers for the City of East Cleveland (“Defendants”) chose to go

for an easy conviction of Plaintiffs by fabricating evidence and manipulating a key eyewitness

instead of doing the hard work of finding the true killer.

       Plaintiffs were 16 and 17-year-old boys when Mr. Hudson was killed. Their only

connection to the murder was that they happened to be driving down the same street when the

murderer killed Mr. Hudson. When they heard the shots and saw what was happening, they did

what anyone would have done when seeing someone shooting a gun: they drove away from it.

To be clear, none of them had anything to do with the crime—they were only witnesses. But

each was taken from his home and forced to endure years of wrongful imprisonment.
     Case: 1:17-cv-00377-JG Doc #: 275 Filed: 10/29/18 2 of 13. PageID #: 6285



                                          ARGUMENT

       The Federal Rules of Civil Procedure prohibit trial by ambush. See Fed. R. Civ. P. 26;

see, e.g., Southern Wabash Communications, Ltd. v. Union County Broadcasting Co., Inc., 69 F.

App’x 285, 292 (6th Cir. 2003). Discovery was open in this case for over six months. There was

plenty of time for the Defendants to investigate this case and do what they needed to do to

disclose the witnesses they wanted to call at trial. Instead of complying with the deadlines

imposed by the Federal Rules of Civil Procedure and the Court, the Defendants have made last-

minute disclosures and listed witnesses and documents on the Final Pretrial Order that were

never timely disclosed. All such witnesses and documents should be barred at trial.

I.     Previously Undisclosed Witnesses Should Be Barred

       Plaintiffs diligently pursued discovery about all of the evidence Defendants may seek to

introduce at trial. In doing so, Plaintiffs properly relied on Defendants’ disclosures under Federal

Rule of Civil Procedure 26. Rule 26(a)(1) required Defendants to identify individuals who might

have discoverable information that they may rely on to support their defenses. Similarly, Rule

26(a)(2) requires Defendants to disclose to Plaintiffs the identity of any witness that they may

call at trial to present expert testimony under Federal Rules of Evidence 702, 703, or 705.

Defendants have not complied with the Federal Rules.

       On November 21, 2017, a mere six days before the closure of discovery, the East

Cleveland Defendants disclosed a new witness named Renee Kendall. See Ex. A (11/21/17

Hemmons Email with Kendall Aff.). The relevance of Ms. Kendall’s testimony is unclear. She

did not even start working at the East Cleveland Police Department until 1996 (the police reports

in this case were generated in 1995). See id. (Kendall Aff.). Regardless, the disclosure of this

witness is extremely late, and Ms. Kendall should be barred from testifying. The other new



                                                 2
 
     Case: 1:17-cv-00377-JG Doc #: 275 Filed: 10/29/18 3 of 13. PageID #: 6286



witnesses disclosed for the first time in the East Cleveland Defendants’ email dated November

21, 2017 (e.g., David Deardon, Deena Mays, and Jean May) should also be barred from

testifying. These witnesses were never disclosed in response to Plaintiff’s interrogatories served

much earlier during discovery seeking the identities of all individuals with knowledge relevant to

this case. See Ex. B (Pl. Wheatt’s First Set of Interrogatories to Defs. Perry, Johnstone,

Miklovich, Lane, Teel, Bradford, and Dunn) at No. 1; Ferreri v. City of Strongsville, 2011 WL

2457404, at *2 (N.D. Ohio June 16, 2011) (Gwin, J.) (where party asked for names of all

potential witnesses, opposing party was obligated to timely provide that information).

       Furthermore, the East Cleveland Defendants apparently intend to have Kendall, Deardon,

Mays and May testify to “the policy and procedures of the East Cleveland Police Records

Department regarding request for police reports.” See Final Pretrial Order, Appendix C (East

Cleveland Defs.’ Witnesses). Such testimony must be barred in light of the Court’s order

granting Plaintiffs’ requested sanctions. Dkt. 135. During discovery, Plaintiffs sought a Rule

30(b)(6) witness from the City to testify about the City’s policies and procedures for responding

to public records requests in 1998. The City repeatedly refused to provide a witness, and then it

designated a comatose witness. See Dkts. 103, 114, 133. Finally, the Court granted Plaintiffs’

requested sanction of barring the City from arguing that there was a lawful or otherwise

legitimate basis for their failure to produce the Clifton Hudson homicide file in response to the

1998 public records request. Dkt. 135 at 3-4. Defendants’ pre-trial listing of witnesses to testify

about public requests for police reports is far too late.

       Second, the East Cleveland Defendants included other new witnesses on their witness list

in the Final Pretrial Order: prosecutor Mark Major and Hugh B. Shannon. Not only was Mark

Major never previously disclosed, but Defendants intend to have him testify “to probable



                                                   3
 
         Case: 1:17-cv-00377-JG Doc #: 275 Filed: 10/29/18 4 of 13. PageID #: 6287



cause.”1 See Final Pretrial Order, Appendix C (East Cleveland Defs.’ Witnesses). That is not a

permissible topic of witness testimony. Whether or not probable cause existed to prosecute

Plaintiffs is a question for the jury. See, e.g., Hale v. Kart, 396 F.3d 721, 728 (6th Cir. 2005).

Furthermore, Administrator Shannon and the documents that the Defendants want him to testify

about should be barred for the reasons discussed in Section II, infra.

              Third, on November 28, 2017, the East Cleveland Defendants disclosed two new

witnesses, Ernest Stanford and Eric Brewer, and added these witnesses to their witness list on the

Final Pretrial Order. Ex. C (11/28/17 Emails between Hemmons, Wang, and Pasternak). Stanford

and Brewer must be barred from testifying because: (1) these witnesses never previously

disclosed in any Rule 26(a)(1) disclosures; (2) they were never disclosed in response to

Plaintiffs’ interrogatories asking about potential witnesses; (3) they were disclosed after the close

of fact discovery on November 27, 2017; and (4) they have no relevant testimony to provide.

Defendants have listed Stanford to testify because “[a]s an East Cleveland Police Officer since

1989 and Detective (primarily for juveniles) since 1999, [he] will testify as to East Cleveland

procedure for binding over juvenile suspects.” See Final Pretrial Order, Appendix C (East

Cleveland Defendants’ Witnesses). Such testimony is not relevant to any issue in this case. If

Defendants intend to have Stanford testify about probable cause for the criminal prosecution, that

is not permissible testimony; it is a question for the jury to resolve. As to Eric Brewer,

Defendants describe his testimony as: “Former Chief of Staff for former Mayor Emmanuel

Onunwor, 1998-2000, former Mayor of East Cleveland, 2006-2010, and self-styled investigative

journalist, will testify as to how the ‘Free East Cleveland Three’ social movement started and

was implemented during the Administration of Mayor Onunwor.” Id. None of this testimony is
                                                            
1
 They also intend to have Michael Horn testify to probable cause. See Final Pretrial Order, Appendix C (East
Cleveland Defs.’ Witness List). 


                                                               4
 
     Case: 1:17-cv-00377-JG Doc #: 275 Filed: 10/29/18 5 of 13. PageID #: 6288



relevant to any issue in this case. Both Stanford and Brewer should be barred on relevance

grounds.

       Fourth, on October 29, 2018, the East Cleveland Defendants added an entirely new

witness to their witness list on the Final Pretrial Order: Tammany Moss. See Final Pretrial Order,

Appendix C (East Cleveland Defs.’ Witnesses). Ms. Moss was never disclosed during discovery

and is being disclosed for the first time over eleven (11) months after discovery closed in

November 2017. Ms. Moss should be barred from testifying at trial, not only because she was

never disclosed during discovery, as Defendants were required to do, but because she has no

relevant testimony to provide.

       Furthermore, this Court’s Order regarding expert disclosures required the Defendants to

identify any experts by July 3, 2017. Dkt. 30. Defendants did not tender any disclosures under

Rule 26(a)(2). Plaintiffs relied on those disclosures in developing their litigation strategy.

Specifically, Defendants did not disclose any witnesses who would provide any opinion

testimony regarding substances purportedly consistent with gunshot residue found on Plaintiff

Wheatt’s hands, a glove supposedly belonging to Johnson, or on Glover’s vehicle. Thus,

Defendants should be barred from calling any such witnesses or eliciting any such testimony at

trial. If Plaintiffs had known that Defendants intended to call any witnesses to provide testimony

under Rules 702, 703, or 705, they would have filed an appropriate Daubert motion (or obtained

rebuttal experts), in accordance with the deadlines set by this Court. See id. Instead, because

Defendants did not disclose any experts under Rule 26(a)(2), Plaintiffs did not file any Daubert

motions or retain any rebuttal experts, and the deadlines for those actions have long passed.

       Defendants should not be permitted to call witnesses not in their disclosures under Rule

26 (or not otherwise deposed). Rule of Civil Procedure 37(c)(1) requires compliance with Rule



                                                  5
 
      Case: 1:17-cv-00377-JG Doc #: 275 Filed: 10/29/18 6 of 13. PageID #: 6289



26(a)—it “‘mandates that a trial court punish a party for discovery violations in connection with

Rule 26 unless the violation was harmless or is substantially justified.’” Roberts ex rel. Johnson

v. Galen of Virginia, Inc., 325 F.3d 776, 782 (6th Cir. 2003); Ferreri, 2011 WL 2457404, at *1;

R.C. Olmstead, Inc. v. CU Interface, LLC, 657 F. Supp. 2d 905, 908-09 (N.D. Ohio 2008).

“[T]he sanction of exclusion is automatic and mandatory unless the sanctioned party can show

that its violation of Rule 26(a) was either justified or harmless.” Johnson, 325 F.3d at 782.

        Defendants are unable to meet their burden to demonstrate either justification or

harmlessness here. The relevant witnesses to the underlying events have been known for decades

so that justification in not disclosing those witnesses seems unlikely. There is no justification for

Defendants’ late disclosure of Hugh Shannon, Renee Kendall, David Deardon, Jean May, Deena

Mays, Ernest Stanford, or Eric Brewer. Nor can any new disclosures be considered harmless

given that Plaintiffs reasonably relied on Defendants meeting their obligations under Rule 26,

and any last minute disclosures would adversely impact Plaintiffs’ litigation strategy. Simply put,

the disclosure of new witnesses just days before and after the close of discovery, is not harmless,

because Plaintiffs have been deprived of the opportunity to depose the witnesses, and Plaintiffs

are attempting to prepare for trial.

II.     Late-Disclosed Documents from the Medical Examiner/Coroner’s Office and Any
        Testimony from Any Witness relating to Them Should Be Barred

        On November 16, 2017—a mere 11 days before the fact discovery deadline—the East

Cleveland Defendants disclosed a set of police reports that their counsel asserts was “delivered to

the Cuyahoga County Coroner’s Office” on “February 22, 1995.” Ex. D (EC Defs.’ Supp. Prod.

dated 11/16/17). This set of police reports includes the exculpatory Petty and Bufford police

reports alleged to have been withheld. See id. at 38, 40-43, 50.




                                                  6
 
         Case: 1:17-cv-00377-JG Doc #: 275 Filed: 10/29/18 7 of 13. PageID #: 6290



              After receiving these documents from the East Cleveland Defendants, Plaintiffs asked

Defendants to explain: (1) when these documents were received by them; and (2) any foundation

testimony from a representative of the Coroner’s Office to authenticate these documents. Ex. E

(11/16/17-11/17/17 Emails between Wang and Hemmons) at 2, 4. In response, Defendants

admitted that they had received the documents almost two months before producing them to

Plaintiffs—the fax stamp at the top of the documents (with the date “09-25-‘17”) indicates when

the documents were faxed from the Coroner’s Office to the East Cleveland Detective Bureau. Id.

at 1 (11/17/17 Hemmons Email, 11:22 a.m.). In addition, Plaintiffs requested an explanation of

the purpose of the documents, the name and contact number of all persons who will testify

regarding the documents, and an explanation as to how the documents were obtained and

received, especially given the “CONFIDENTIAL INFORMATION RESTRICTED TO

CORONER’S PERSONNEL” stamp on the documents. Ex. F (11/17/17 Pasternak Email to

Hemmons). Plaintiffs never received a copy of any subpoena from the Defendants to the

Coroner’s Office for these (or any other) documents.2

              The East Cleveland Defendants did not answer any of these questions about this

eleventh-hour disclosure. The only person that the East Cleveland Defendants have disclosed as

a witness who will testify about the records is Administrator Hugh B. Shannon of the Cuyahoga

County Medical Examiner’s Office, or his representative, who the Defendants maintain will

authenticate the records. Ex. E at 1. The East Cleveland Defendants have listed these late-

disclosed documents on their exhibit list in the Final Pretrial Order, and they have included Mr.

Shannon on their witness list as someone who will “testify to receiving the coroner’s copy of the
                                                            
2
  In fact, in May 2017, Plaintiffs served a subpoena duces tecum on the Coroner’s Office for documents relating to
the Clifton Hudson homicide, and the Coroner’s Office produced documents (mostly relating to forensic testing
done by them). The Coroner’s Office did not produce these police reports and gave no indication that it had these
police reports in its possession (such as through a privilege log).


                                                               7
 
     Case: 1:17-cv-00377-JG Doc #: 275 Filed: 10/29/18 8 of 13. PageID #: 6291



East Cleveland Clifton Hudson Homicide Report EC9503123.” See Final Pretrial Order,

Appendix C (East Cleveland Defs.’ Witnesses).

       For several reasons, Defendants should be barred from referencing or introducing any

evidence at trial relating to the late-disclosed police reports from the Coroner’s Office.

First, these documents were not timely produced. It would be wholly prejudicial to Plaintiffs to

allow Defendants to introduce any evidence or make any argument whatsoever relating to these

late-disclosed documents. The East Cleveland Defendants produced their version of the

Coroner’s file a mere 11 days before the fact discovery deadline. This deprived Plaintiffs of any

opportunity to conduct any follow-up discovery on those documents. The East Cleveland

Defendants admitted that the Coroner’s Office produced these documents to the East Cleveland

Detective Bureau on September 25, 2017—that is what the fax stamp shows. Ex. E at 1. Yet,

there is no explanation for why Defendants did not disclose these documents for nearly two

months after receiving them. Rule 26(e) requires that a party supplement its disclosures “in a

timely manner.” Fed. R. Civ. P. 26(e)(1)(A).

       In fact, if Plaintiffs had had timely notice of these documents, Plaintiffs could have asked

trial prosecutor Michael Horn about them at his deposition on November 7, 2017. Instead, the

East Cleveland Defendants chose not to disclose these documents until a week after Horn’s

deposition, thereby depriving Plaintiffs of the opportunity to ask Horn if he may have received

any of these police reports from the Coroner’s Office prior to trial. The untimely disclosure also

deprived Plaintiffs of the opportunity to conduct written discovery about the records. For

example, if Plaintiffs received the documents promptly after they were received by the

Defendants on September 25, 2017, Plaintiffs could have sent interrogatories, requests for

admission, or requests for production relating to the documents, so that they would be answered



                                                  8
 
     Case: 1:17-cv-00377-JG Doc #: 275 Filed: 10/29/18 9 of 13. PageID #: 6292



before the close of discovery on November 27, 2017. Plaintiffs would likely have wanted to

depose the purported record keeper or conduct other discovery into these records. Now, it is far

too late for that. Plaintiffs should not be forced to take precious time away from preparing for

trial to deal with these late-disclosed documents and witnesses, especially when the Defendants

had the documents in their possession for a full two months prior to the closure of discovery yet

did not disclose them. In sum, barring Defendants from referencing, making any argument about,

or introducing any evidence regarding these documents from the Coroner’s Office is an

appropriate sanction under Rule 37 for Defendants’ failure to abide by the discovery rules and

this Court’s orders. See Fed. R. Civ. P. 37(c)(1); Ferreri, 2011 WL 2457404, at *3 (barring most

of defendants’ newly disclosed witnesses due to untimely disclosure).

       Second, Defendants have not given any indication how these documents are remotely

relevant. Presumably, Defendants intend to try to use these reports to show that someone in the

East Cleveland Police Department provided these police reports (including the exculpatory ones)

to the Coroner’s Office, and that this somehow discharged the Defendant Officers’ Brady

obligation. This would be mistaken, because the Defendant Officers only discharge their Brady

obligations if they produce exculpatory evidence to the prosecutor (or to the Plaintiffs or defense

counsel). Moldowan v. City of Warren, 578 F.3d 351, 377-78 (6th Cir. 2009).

       Third, Defendants may intend to argue that, somehow, the disclosure of these police

reports to the Coroner’s Office meant that the prosecutor had access to them or that the

prosecutor received them. Any such assertion would be based on pure speculation. The

Defendants have not disclosed any witness who can testify to that. And in fact, the version of the

Coroner’s Office documents produced by Naiman and Marino on the last day of discovery

contain a listing of persons to whom certain documents in the file were sent. This list states



                                                 9
 
        Case: 1:17-cv-00377-JG Doc #: 275 Filed: 10/29/18 10 of 13. PageID #: 6293



“Verdict, lab, protocol Michael Horn, 9th Floor-Justice Center, 1200 Ontario Street, Cleveland,

Ohio 44113 gratis, July 14, 1995 da” and “Verdict, lab, protocol send to Ralph T. DeFranco,

Atty, Suite 730 Leader Bldg. Cleveland, Ohio 44114 August 11, 1995 da.” Ex. G (List) at 1.

What this list apparently indicates is that copies of the verdict, lab results, and autopsy protocol

were sent to Horn and DeFranco, but the police reports were not, because they are not listed.

This is unsurprising given the “CONFIDENTIAL INFORMATION RESTRICTED TO

CORONER’S PERSONNEL DO NOT REMOVE FROM OFFICE” stamp on them and the fact

that no such document with that stamp appears in the prosecution’s file. See Ex. D; Ex. H

(Declaration of Melinda Ek). 

              The only person that the East Cleveland Defendants have disclosed to testify about these

reports is Hugh B. Shannon, the Administrator of the Medical Examiner’s Office or his

representative, who Defendants state will authenticate the documents. (They did not disclose this

witness until little over a week before discovery closure). But authenticating the documents as

having come from the files of the Coroner’s Office does not establish (1) when they were first

received by the East Cleveland Police Department (i.e., on or about February 22, 1995, as

defense counsel asserts),3 or—more importantly—(2) that they were then disclosed to the

Prosecutor’s Office or to the prosecutor, Michael Horn. The Defendants have not disclosed any

document from the Coroner’s Office (or any other source) that documents that these police

reports were, in fact, received from the ECPD on or about February 22, 1995. And the

confidential stamp on the documents, combined with the list of documents that were sent to

prosecutor Michael Horn indicates that the police reports were not produced to Horn.
                                                            
3
  Indeed, Plaintiffs’ understanding from a conversation that undersigned counsel had with Mr. Shannon is that he
was not working in the Cuyahoga County Medical Examiner’s Office in 1995 and could not testify to receiving a
copy of the police reports in 1995. The documents themselves do not include any stamp on them that shows when
they were received by the Coroner’s Office. See Ex. D.


                                                               10
 
    Case: 1:17-cv-00377-JG Doc #: 275 Filed: 10/29/18 11 of 13. PageID #: 6294



       Fourth, Defendants might attempt to argue that because the Coroner’s Office had the

exculpatory police reports in their possession prior to trial (assuming that they could show this in

the first place), Plaintiffs’ trial counsel would have had access to them. But there is nothing in

the file that indicates that, and there is no witness (including Plaintiffs’ former trial counsel) who

may provide that testimony. In fact, the file produced by Naiman and Marino includes copies of

requests by various people for copies of documents in the Coroner’s file, including a document

signed by Ralph DeFranco (Plaintiff Glover’s former trial counsel), which requested a copy of

the autopsy report, autopsy protocol, coroner’s verdict, and laboratory report. Ex. I (Request

from DeFranco). It does not say that anything else (such as police reports) was requested, and

there is no indication that police reports were provided. (And again, the police reports were

stamped “CONFIDENTIAL RESTRICTED TO CORONER’S PERSONNEL DO NOT

REMOVE FROM OFFICE,” which itself is an indication that those documents were not shared

outside of the Coroner’s Office.)

       Thus, any suggestion that the fact the police reports were in the Coroner’s Office meant

that either the prosecutor or the defense counsel had seen them would be pure speculation. Any

argument or evidence from the Defendants that the exculpatory police reports were produced to

the Coroner’s Office before Plaintiffs’ trials would be inadmissible not only because it lacks

foundation and calls for speculation, but because it would not be probative or relevant under

Rule 402. Even if the reports were produced to the Coroner’s Office prior to Plaintiffs’ criminal

trials, it does not discharge the Defendant Officers’ Brady obligations. So even if the Defendants

could come up with admissible evidence for this fact, it would not make any fact in issue more or

less likely—it would be irrelevant. Fed. R. Evid. 402. Furthermore, this evidence is inadmissible

under Rule 403 because any probative value is substantially outweighed by the danger of unfair



                                                 11
 
       Case: 1:17-cv-00377-JG Doc #: 275 Filed: 10/29/18 12 of 13. PageID #: 6295



prejudice, confusing the issues, or misleading the jury. Fed. R. Evid. 403. The jury might be

confused or misled into thinking that because both the Medical Examiner’s and Prosecutor’s

Offices are part of Cuyahoga County, the Prosecutor’s Office (or Michael Horn, the trial

prosecutor in this case) must have known of these reports. There is simply no evidence for that.

          WHEREFORE, Plaintiffs respectfully request an order barring the following from

    testifying: (1) any lay witness not disclosed under Rule 26(a)(1) or otherwise deposed in this

    case (other than purely impeachment witnesses); (2) any witness who would provide testimony

    under Federal Rule of Evidence 702, 703, or 705 (since none were disclosed under Rule

    26(a)(2)); and (3) Mark Major, Hugh Shannon or his representative from the Coroner’s Office,

    Renee Kendall, David Deardon, Deena Mays, Jean May, Ernest Stanford, and Eric Brewer.

    Plaintiffs further request an order barring the admission of the documents produced by

    Defendants from the Coroner’s Office; barring all references to these documents, and barring

    any witness from testifying about these documents at trial.

                                                Respectfully submitted,

                                                s/ Elizabeth Wang

Mark Loevy-Reyes                                Elizabeth Wang
LOEVY & LOEVY                                   LOEVY & LOEVY
311 N. Aberdeen St., 3rd Fl.                    2060 Broadway, Ste. 460
Chicago, IL 60607                               Boulder, CO 80302
O: (312) 243-5900                               O: (720) 328-5642
mark@loevy.com                                  elizabethw@loevy.com
Counsel for Plaintiffs Wheatt and Glover

s/ Michael B. Pasternak
Michael B. Pasternak                            Brett Murner
Park Center II, Suite 411                       208 North Main Street
3681 South Green Road                           Wellington, OH 44090
Beachwood, OH 44122                             O: (440) 647-9505
O: (216) 360-8500                               bmurner@yahoo.com
Mpasternak1@msn.com
Counsel for Plaintiff Johnson

                                                   12
 
    Case: 1:17-cv-00377-JG Doc #: 275 Filed: 10/29/18 13 of 13. PageID #: 6296



                               CERTIFICATE OF SERVICE

     I, Elizabeth Wang, an attorney, hereby certify that on October 29, 2018, I served via
CM/ECF the foregoing Plaintiffs’ Motion In Limine.

                                            s/ Elizabeth Wang
                                            Attorney for Plaintiff

                            CERTIFICATE OF COMPLIANCE

       Pursuant to Local Rule 7.1(f), I hereby certify that the foregoing Memorandum complies
with the 15-page limitation for memoranda relating to a non-dispositive motion in a case
assigned to the Standard Track.

                                            s/ Elizabeth Wang




                                              13
 
